UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6609


DEAN L. PRUE, JR.,

                  Petitioner - Appellant,

             v.

JAMES SMITH, Warden; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cv-00665-CCB)


Submitted:    July 23, 2009                  Decided:   July 30, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dean L. Prue, Jr., Appellant Pro Se.    James Everett Williams,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dean    L.     Prue,       Jr.,    seeks         to     appeal       the        district

court’s       order    denying      his    Fed.       R.       Civ.    P.     60(b)      motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.    § 2254        (2006)       petition.                The    order        is    not

appealable          unless     a     circuit         justice           or     judge       issues        a

certificate of appealability.                        28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,        369    F.3d       363,        369        (4th        Cir.    2004).

A certificate          of    appealability            will        not        issue        absent       “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.        § 2253(c)(2)         (2006).           A    prisoner          satisfies          this

standard       by    demonstrating         that      reasonable             jurists      would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                             Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).          We    have    independently              reviewed          the    record      and

conclude       that     Prue        has    not       made        the        requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the     court    and    argument         would       not    aid        the    decisional

process.

                                                                                           DISMISSED
                                                 2